Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

	In claim 94, change the status identifier “(Previously Presented)” to read “(New)”

	In claim 95, change the status identifier “(Currently Amended)” to read “(New)”

	In claim 96, change the status identifier “(Currently Amended)” to read “(New)”


Response to Amendment
The amendment was filed on 4/14/2022.
Claims 1-34, 36-39, 41-41, 52-54, 60, 63, 66-67, 81, 84, and 91 are canceled.
Claims 94-113 are newly added. Please note, the amendment to claims indicate that that claims 97-113 are newly added, according to the status identifier. However, claims 94-96 are also considered to be newly added as the previously rejected claims, filed on 11/2/2021, ended at claim number 93.
Allowable Subject Matter
Claims 35, 40, 48-51, 55-59, 61-62, 64-65, 68-80, 82-83, 85-90, and 92-113 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the cited art of record, US 2012/031073 to Johri and US 9,483,758 to Rhee, fails to teach, suggest, or disclose limitation/feature of “identifying at least one card, and simultaneously displaying, via a lock screen displayed on the touchscreen of the device, the at least one card, at least a portion of a card number of the at least one card, and an indication for a user of the device to provide identity verification input; after the display, via the lock screen displayed on the touchscreen of the device when the device is operating in the lock screen mode, of the at least one card, the at least portion of the card number of the at least one card, and the indication for the user of the device to provide identity verification input: 4Page : 5 of 30 detecting, utilizing the device, an identity verification input, in response to the detection of the identity verification input, generating an identity verification signal utilizing the device, in response to the generation of the identity verification signal utilizing the device, performing an analysis based on the identity verification signal, and based on the analysis, sending, to the POS terminal, the communication that includes a first signal, where the identity verification input is required in addition to the mechanical input so that no other user input is required after detecting the POS terminal and before the first signal is sent, and the device operates in the lock screen mode after the detection of the identity verification input and further after the first signal is sent” in combination with other feature/limitation recited in claim 55, claim as a whole. Claim 71 was previously allowed. Dependent claims are allowed for the same reasons. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEFALI D. GORADIA whose telephone number is (571)272-8958. The examiner can normally be reached Monday-Thursday 8AM-6PM, Friday 8AM-12PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan S Park can be reached on 571-272-7409. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SHEFALI D. GORADIA
Primary Examiner
Art Unit 2669



/SHEFALI D GORADIA/Primary Examiner, Art Unit 2669